In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Hurowitz, J.), dated December 18, 1986, which denied its motion for disclosure of communications made by the plaintiff to his former attorneys.
Ordered that the order is affirmed, with costs.
The Supreme Court did not abuse its discretion in denying the defendant’s motion to compel the disclosure of communications between the plaintiff and his former attorneys given the fact that the plaintiff has not waived the attorney-client privilege (see, CPLR 4503 [a]; Cirale v 80 Pine St. Corp., 35 NY2d 113). Moreover, the case at bar does not present exceptional circumstances warranting the disclosure of this privileged information (cf., Matter of Jacqueline F., 47 NY2d 215;, see also, Matter of Weinberg, 129 AD2d 126). On this point, we *563note that the defendant’s allegations of fraud on the part of the plaintiff are not substantiated by the record and are thus insufficient to overcome the attorney-client privilege (see, Clark v United States, 289 US 1, 15). Mollen, P. J., Rubin, Hooper and Sullivan, JJ., concur.